Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00809-CV

                                 IN RE C.D.M. and C.M.M., Children

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 7, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 29, 2018, relator filed a petition for writ of mandamus and a motion for

emergency expedited relief. After considering the petition, this court concludes relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.

R. APP. P. 52.8(a). Relator’s motion for emergency expedited relief is also DENIED.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-13803, styled In the Interest of C.D.M. and C.M.M., Children,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.